Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered February 11, 1998, convicting him of murder in the second degree, criminal possession of a weapon in the third degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that the Supreme Court should have sua sponte given an accomplice charge is not preserved for appellate review (see People v Aleschus, 55 NY2d 775, 776; People v Young, 235 AD2d 441, 442; CPL 470.05 [2]). Ritter, J.P., Altman, H. Miller and Cozier, JJ., concur.